ORDER ON AIRLINE REPORTING CORPORATION’S MOTION FOR REHEARING AND CLARIFICATION OF ORDER ON MOTION FOR SUMMARY JUDGMENT
ALEXANDER L. PASKAY, Chief Judge.
This cause came on for hearing upon a Motion for Rehearing and Clarification of Order on Motion for Summary Judgment [72 B.R. 380] filed by Airline Reporting Corporation (ARC), the plaintiff in the above styled adversary proceeding. ARC seeks a rehearing of this Court’s Order denying its Motion for Summary Judgment.
The Court considered the record and finds that the motion is well taken and shall be granted. Accordingly, it is,
ORDERED, ADJUDGED and DECREED that the Motion for Rehearing and Clarification of Order on Motion for Summary Judgment filed by ARC be and the same hereby is granted. It is further,
ORDERED, ADJUDGED and DECREED that the Order on Motion for Summary Judgment be and the same hereby is vacated and set aside. It is further,
ORDERED, ADJUDGED and DECREED that in the event the adversary proceeding is not dismissed within 30 days, the matter shall be set for final evidentiary hearing.